Title: To James Madison from Jacob Radcliff, 28 June 1816
From: Radcliff, Jacob
To: Madison, James



N. York 28th. June 1816.

The Subscribers respectfully recommend, Roger Strong, Esqr. late one of the Aldermen of this City, as a suitable person to be appointed Marshall of the Southern District of the State of New York.  Mr. Strong, was a revolutionary Soldier--has been a practitioner of Law (being admitted to the grade of Counsel in all our Courts) for many years, altho’ now out of practice--is a man of an irreproachable Character, & is held in much estimation by his fellow Citizens.  His Talents--his legal acquirements--his habits of Business are such as qualify him to discharge the Duties of the Office much to the public advantage.

Jacob Radcliff
Peter Conrey
William Stone
Th R Smith
Robert McQueen
Geo B Thorp
Wm. Al Burtis
Thomas Cooper

